Citation Nr: 0124281	
Decision Date: 10/09/01    Archive Date: 10/09/01

DOCKET NO.  95-15 652	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Newark, New Jersey


THE ISSUE

Entitlement to an increased rating for a neurosis, classified 
as post-traumatic stress disorder (PTSD), currently rated 50 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from September 1950 to July 
1952.  This appeal arises from a June 1994 rating decision, 
which denied the veteran's claim of entitlement to a rating 
in excess of 50 percent for his service-connected neurosis, 
currently classified as PTSD.  In July 2001, the veteran was 
accorded a hearing at the RO before the undersigned Member of 
the Board of Veterans' Appeals (Board).  A copy of the 
transcript of the hearing is included in the record.  

In June 2001, the veteran's representative at the RO (other 
than the representative who represented him at his hearing at 
the RO) submitted a written statement in support of the 
veteran's appeal.  The representative's statement referenced 
a claim submitted by the veteran in May 1984.  In a written 
statement, dated in May 1984, the veteran asserted a claim of 
entitlement to an increased rating for his service-connected 
neurosis, which was then rated 30 percent disabling.  The RO 
denied the claim in an October 1984 rating decision.  The 
veteran submitted a notice of disagreement with the October 
1984 rating decision, the RO issued a statement of the case 
in February 1985, and the veteran submitted an appeal to the 
Board (VA Form 1-9) in February 1985.  In an August 1985 
rating decision, the RO increased the rating for the 
veteran's service-connected neurosis to 50 percent, and the 
RO indicated that this increased rating represented a full 
grant of the benefit sought by the veteran on appeal.  The RO 
informed the veteran of the August 1985 rating decision in a 
letter to him, dated in September 1985, but the veteran did 
not express dissatisfaction with the increased rating 
assigned for his service-connected neurosis.  In the June 
2001 written statement of the veteran's representative, it 
was contended that the August 1985 RO rating decision's award 
of an increased rating for the veteran's service-connected 
neurosis was not a complete grant of the benefit sought by 
the veteran on appeal with regard to his claim, originally 
submitted in May 1984.  Since less than a 100 percent 
schedular rating was awarded for the veteran's service-
connected neurosis, and the veteran had not withdrawn his 
appeal as to the claim he submitted in May 1984, the 
veteran's representative asserted in the written statement of 
June 2001, that the appeal of the August 1985 rating decision 
is still in an open status.  

The Board notes that, the United States Court of Appeals for 
Veterans Claims (Court) has held that, in a claim for an 
increased rating for a service-connected disability, the 
claimant is generally presumed to be seeking the maximum 
available benefit allowed by law and regulation, and where 
less than the maximum benefit is awarded, the claim remains 
in controversy.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  
However, at the time of the August 1985 rating decision, 
which was prior to the creation of the Court, the RO's 
determination that the award of an increased rating which was 
less than the maximum allowable benefit was, nevertheless, a 
grant of the claim was an acceptable practice.  The Board 
notes that, subsequent to the August 1985 rating decision, 
the veteran and his representative were not precluded from 
informing the RO that they remained dissatisfied with the 
rating awarded by the August 1985 rating decision, but they 
did not choose to so inform the RO.  Given all of the 
foregoing, the Board finds no basis for retroactive 
application of Court precedent which was not in existence at 
the time of the August 1985 rating decision.  

REMAND

In a VA form for written requests for VA medical 
examinations, dated in November 1996, the RO requested that 
the veteran be scheduled for a VA psychiatric examination to 
evaluate the severity of his service-connected PTSD.  The 
examination request form indicates that the veteran's claims 
folder was not to be forwarded for review by the examining 
physician in conjunction with the examination.  

On VA examination in December 1996, the veteran stated that 
he cannot watch war movies.  He indicated that he read the 
newspaper daily, but he avoided reading about conflict or 
war.  He gave a history of drinking alcohol, and he said that 
this practice helped him to sleep, and kept him from 
recalling his experiences in Korea.  The veteran explained 
that, while he sometimes accompanied his spouse to shopping 
malls, he preferred to be home and alone.  Crowds of people 
bothered him.  He stated that he experienced recurrent 
nightmares and awakened sweating.  On clinical evaluation, 
the examiner reported that the veteran was nervous and 
stuttered at times.  He indicated that he was not depressed, 
and he denied homicidal or suicidal ideations, as well as 
paranoia.  The veteran reported that he had occasional 
auditory hallucinations, and some visual hallucinations.  He 
complained that he saw shadows, and he said that he did not 
know where the shadows were coming from, and he could not 
identify them.  The examining physician noted that the 
veteran was not tangential and he was not circumstantial.  He 
was concrete, his insight was fair, and his judgment was 
good.  The examining physician's diagnoses included Axis I: 
PTSD, and anxiety disorder secondary to PTSD.  A Global 
Assessment of Functioning (GAF) score of 70 was assigned.  

In a VA form for written requests for VA medical 
examinations, dated in November 1999, the RO again requested 
that the veteran be scheduled for a VA psychiatric 
examination to evaluate the severity of his service-connected 
PTSD.  The examination request form also indicates that the 
veteran's claims folder was not to be forwarded for review by 
the examining physician in conjunction with the examination.  

Thereafter, records of VA medical treatment of the veteran, 
dating from June 1990 to October 1999, were associated with 
the claims folder.  These records reflect VA psychiatric 
treatment of the veteran, and the records include VA mental 
hygiene clinic notes.  

On VA examination in November 1999, the examining physician 
reported that no medical records of treatment of the veteran 
were available for review.  The veteran indicated that he was 
receiving monthly medical treatment at a VA mental hygiene 
clinic at the VA Medical Center in East Orange, New Jersey 
(East Orange VAMC).  He complained of sensations of anxiety.  
He stated that he frequently thinks about his experiences in 
Korea, and his sleep is frequently interrupted by memories of 
combat.  He awakens in a tremulous state, with feelings of 
confusion.  These disturbances occur approximately once or 
twice  month.  During waking hours, he experiences intrusive 
memories, and he has lapses of concentration when he is 
exposed to reminders of war, such as while watching 
television.  He denied experiencing flashbacks during waking 
hours.  The veteran stated that he feels uncomfortable in 
crowded and noisy public settings.  He finds himself feeling 
vulnerable, and he is alert.  Loud noises cause him to feel 
anxious and to look for protection.  The veteran stated that 
he is able to function for needed activities, but he avoids 
close social involvements.  His only recreational activity is 
watching sports on television.  On clinical evaluation, the 
examining physician indicated that the veteran was of 
conventional appearance.  He did not demonstrate unusual 
mannerisms, behavior, or distress.  He was friendly and 
cooperative.  The examiner noted that the veteran 
communicated adequately, his affect was appropriate, and his 
mood was neutral.  The examining physician reported that 
there was no disturbance of the veteran's mental stream, 
thought, or perception, and his memory and concentration were 
intact.  There was no cognitive deficit noted, his intellect 
was average, and his insight and judgment were intact.  The 
examiner's diagnoses included PTSD, and a GAF score of 75 was 
assigned.  

At a hearing in July 2001, at the RO before the undersigned 
Member of the Board, the veteran testified that he was 
continuing to receive medical treatment for his PTSD at the 
East Orange VAMC.  He indicated that he received individual 
psychiatric sessions from a VA physician once or twice a 
month.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA could not 
assist in the development of a claim that was not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, § 7(a), 114 Stat. at 2099-2100 ; see also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  

In this case, despite the fact that there are two VA 
psychiatric examinations of the veteran contained in the 
record and the examining physicians assigned GAF scores in 
the 70s, which would indicate that the veteran's service-
connected PTSD is of less severity than represented by the 
current 50 percent rating assigned for the disorder, the 
Board is constrained to remand this case to the RO because of 
the RO's unacceptable practice of according the veteran VA 
medical examinations in which the examiners do not have the 
claims folder available for review.  The veteran must be 
accorded a VA examination in which the claims folder is 
available for review by the examiner in conjunction with the 
examination.  

The Board further notes that, subsequent to the June 1994 RO 
rating decision, from which this appeal arises, the VA rating 
schedule for determining disability evaluations to be 
assigned for mental disorders was changed, effective November 
7, 1996.  Where a law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran will apply.  Karnas, 1 Vet. App. at 
313.  

In a Supplemental Statement of the Case, issued in March 
2001, the RO discussed the criteria for determining 
disability evaluations for mental disorders in effect prior 
to November 7, 1996 (the former criteria), as well as the 
criteria currently in effect (the current criteria).  
However, the clinical findings on the December 1996 and 
November 1999 VA examinations do not comport with the rating 
criteria regarding the presence or absence of symptomatology 
required for the various ratings.  The clinical findings on a 
VA examination must be reported in terms of the rating 
criteria.  The veteran must be accorded a VA examination in 
which the examiner reports the presence or absence of 
symptoms in terms of both the former criteria and the current 
criteria.  

Accordingly, the claim of entitlement to an increased rating 
for a neurosis, classified as PTSD, is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
who treated the veteran for a psychiatric 
disorder since his VA examination in 
November 1999.  After securing any 
necessary releases, the RO should obtain 
any records of identified medical 
treatment which are not already included 
in the claims folder.  

2.  Following completion of the foregoing 
development, the veteran should be 
accorded a VA psychiatric examination to 
determine the current severity of his 
PTSD.  All clinical findings must be 
reported in detail.  The claims folder 
must be made available for review by the 
examiner in conjunction with the 
examination and the examiner must report 
that the claims folder has been reviewed.  
The examiner must comment as to the 
degree to which the veteran's service-
connected PTSD affects his ability to 
establish and maintain effective or 
favorable relationships with people 
(social impairment) and the degree to 
which the PTSD results in a reduction in 
initiative, flexibility, efficiency and 
reliability levels (industrial 
impairment).  See Massey v. Brown, 7 Vet. 
App. 204 (1994).  The examiner must be 
furnished a copy of the rating criteria 
for PTSD which became effective November 
7, 1996 (the current criteria).  The 
examiner must comment as to the presence 
or absence of each symptom and finding 
required under the current criteria for 
ratings for PTSD from zero percent to 100 
percent, and where present, the frequency 
and/or degree of severity of each symptom 
and finding.  The examining physician is 
requested to report the clinical findings 
in terms of the rating criteria, as 
distinguished from using Global 
Assessment of Functioning (GAF) scores, 
because GAF scores do not precisely align 
with VA rating criteria.  

3.  Following completion of the foregoing, 
the RO must review the claims folder and 
ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
1991 & Supp. 2001) and implementing 
regulations, are fully complied with and 
satisfied.  

4.  The RO should then review the claim 
for entitlement to an increased rating for 
a neurosis, classified as PTSD, to 
determine if the claim may be granted.  If 
the claim remains denied, the veteran and 
his representative should be provided with 
a supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action unless otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


